PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/435,509
Filing Date: 9 Jun 2019
Appellant(s): Madathilparambil George et al.



__________________
George Madathilparambil George
Nikhil George
For Appellant


EXAMINER’S ANSWER




2021-02-28.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 12/16/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
Rejection of Claim 19:
Appellant’s Argument (pages 9-11): 
	Appellant argues that: “Taylor anticipated just one environment created by imaging or deleted by re-imaging in a machine at a time and did not teach or anticipate application security environments such as Solaris containers and HPUX Security containers. Therefore, appellants respectfully submit that Taylor did not even anticipate application security environment of claim 19. Appellants respectfully submit that Taylor didn’t teach or anticipate creation of multiple application security environments in each machine as claimed in claim 19.”
	In response to the Appellant’s argument Examiner would like to point out that the claim language doesn’t require creation of multiple security environments or any particular type of security environment. Examiner notes "Though understanding the claim language may be aided by explanations contained in the written description, it is Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 875, 69 USPQ2d 1865, 1868 (Fed. Cir. 2004). (see MPEP § 2111.01). Claim merely recites, “creating at least one application security environment in each apparatus”. Taylor teaches a number of machines (i.e. a plurality of first apparatuses) that are qualified for load balancing operation, receive command from a monitoring machine (i.e. from a second apparatus) to initiate load balancing functions (i.e. creates an application security environment) (e.g. see, [0031]). Further, to clarify, in para 33, Taylor discloses that, each machine or apparatus that is considered as part of load balancing operation, needs to fall within a security criteria of a defined security policy. Therefore, an application security environment is created when load balancing operation is performed in each of the machines.  
	Although not argued by Appellant, the Examiner recognizes that the preamble recites “a method for synchronizing creation of a plurality of application security environments”. However, this limitation doesn’t state that the plurality of application security environments were created in a single machine or apparatus versus single environments created across a plurality of machines. Moreover, the preamble is not given a patentable weight since the body of the claim doesn’t refer back to the limitations of pre-amble. Thus, Examiner respectfully submits that Taylor anticipates the claim language.

Appellant’s Argument (page 12): 
	Appellant further elaborates on the above point and argues that: “According to claim 19 and Patent Application 16/435509, Fig. 1 and paragraph [0012], multiple Application Security Environments are in the same computer and according to paragraph [0002], one or more applications run in each Application Security Environment. Taylor anticipated having one application environment in one machine and did not teach or anticipate multiple application security environments in a computer and each application security environment running one or more applications or processes. While Taylor anticipated running different tasks of the application installed or imaged on a machine or resource, Taylor did not anticipate having more than one application environment on a machine or resource at a time. Therefore, appellants respectfully submit that Taylor did not teach or anticipate creating multiple application security environments in an apparatus as claimed in claim 19.”
	In response to the Appellant’s argument, the Examiner again points out that Appellant is arguing a limitation that is not recited in the claim; that is, the claim merely requires “at least one application security environment in each apparatus”, not a plurality of application security environment in each apparatus as argued by Appellant. Examiner further notes "Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim. For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment." Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 875, 69 USPQ2d 1865, 1868 (Fed. Cir. 2004). (see MPEP § 

Appellant’s Argument (pages 13-14): 
	Appellant argues that: “Since installing application in Taylor creates environment for running load balanced task of Taylor and since installation of application in Taylor is serialized, creation of application environment in Taylor is serialized and not synchronized as claimed in claim 19. Taylor teaches nothing about synchronizing the installation of applications or images on a plurality of machines. While Taylor teaches that computing tasks can run in parallel on multiple machines selected by load balancer, Taylor Fig. 5, elements/steps 63-65, paragraph [0036] and paragraph [0016] teaches that the installation of one application is done on the lowest priority machine in each iteration and therefore, application installation is serialised and not synchronised.”
	In response to the Appellant’s argument, Examiner would like to point out that claim language doesn’t require installation of applications in synchronization. It should be noted that nowhere in the body of the claim is the recitation of the limitation ‘synchronized’. Although, preamble of the claim recites “a method for synchronizing creation of a plurality of application security environments”, the preamble was not given patentable weight since it appears to be merely intended use that doesn’t result in a structural or manipulative difference. Further, even if arguendo, the limitation should be given patentable weight; the Examiner notes that being synchronized does not or operate at the same time, i.e.  events can be coincident or merely coexist.  As Taylor discloses load balancing, even if the application installations occur in a serialized fashion, the applications still operate concurrently, i.e. they are synchronized. Taylor in [0031] discloses that monitor function manages the computing load on the available resources in order to keep a proper balance of tasks executing on the available computer resources. Therefore, Examiner notes that plurality of computers are operated concurrently in application security environment in order to keep a proper balance of tasks. 

Appellant’s Argument (page 14): 
	Appellant argues that: “Claim 19(b) is not directed towards deleting all application security environments in a machine or a resource before installing a new application. Imaging of Taylor, paragraph [0015] deletes all applications present in the resource or resources. Creation of one or more application security environments of claim 19 does not delete all applications previously running in that apparatus. Therefore, appellants respectfully submit that rejection of claim 19 is incorrect.”
	In response to the Appellant’s argument, Examiner would like to point out that claim language recites “creating at least one application security environment in each apparatus” without any limitation whatsoever regarding the condition of any potential, let alone limitations precluding deletion/replacement before the creation of an application i.e. nothing in the claim precludes deletion of an application security environment. Thus, it’s irrelevant to argue that “Claim 19(b) is not directed towards deleting all application security environments in a machine or a resource before installing a new application.” Furthermore, Taylor in para 15 discloses taking a snapshot of a system and re-image the system back to the original state after load balance operation is completed, which is not the same as deleting all applications before creation of one or more application security environment. 

Appellant’s Argument (pages 15-18): 
	Appellant argues that: “Appellants respectfully submit that Taylor does not teach about synchronizing the installation of application on multiple machines or about command received by each apparatus in a plurality of machines to create application security environments synchronously.”
	In response to the Appellant’s argument, Examiner respectfully submit that Appellant is arguing about a limitation that was not claimed. It should be noted that nowhere in the body of the claim is the recitation of the limitation “synchronizing the installation of application on multiple machines” or “command received by each apparatus in a plurality of machines to create application security environments synchronously”. Claim doesn’t require creation of application security environments synchronously in a plurality of machines. Taylor in [0031] teaches a number of machines (i.e. a plurality of first apparatuses) that are qualified for load balancing operation, receive command from a monitoring machine (i.e. from a second apparatus) to initiate load balancing functions (i.e. creates application security environment)  

Appellant’s Argument (pages 18-19): 
	Appellant argues that: “Taylor, paragraph [0031] teaches that the monitor determines which computer resource will be used to perform task functions and does not teach about computer resources. While it is correct that load balancing in Taylor considers plurality of machines for load balancing, Taylor, paragraph [0031] teaches that only one computer resource is selected to perform the task functions.”
	Although Appellant has not clearly explained why the above argument is even relevant to the claims, Examiner respectfully disagrees with the Appellant’s argument and would like to point out that Taylor in paragraph [0031] discloses that the monitor determines which computer resource will be used to perform the task functions. In addition, the monitor function manages the computing load on the available resources in order the keep a proper balance of tasks executing on the available computer resources. The monitor also detects the termination of a task and can redistribute the computing load in view of a terminated task. Herein, monitor redistributes the computing loads to a new resource as needed. Thus, Taylor in paragraph [0031] clearly shows that multiple resources are selected to perform task functions.

Appellant’s Argument (pages 19-20): 
	Appellant argues that: “The type of information used for security policy check of Taylor, Fig. 3, element/step 51 and paragraph [0033] is already on the machine and not installed on the machine before load balancing. Taylor, paragraph [0033] teaches that if sensitive information is present on a machine, it will not be used for load balancing after 
	In response to the Appellant’s argument, Examiner would like to point out that Applicant is arguing about limitations that are not claimed as part of the claim language. Examiner further notes "Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim. For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment." Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 875, 69 USPQ2d 1865, 1868 (Fed. Cir. 2004). (see MPEP § 2111.01). It should be noted that claim language recites “creating at least one application security environment”; Taylor in paragraph [0033] discloses that, each machine or apparatus that is considered as part of load balancing operation, needs to fall within a security criteria of a defined security policy which applies that the load balancing environment is secure and perhaps a security environment which is created to the plurality of computers (apparatuses) to perform certain tasks. Claim language doesn’t require “isolating each Application Security Environment from each other” as argued by the Appellant. 

Appellant’s Argument (page 21): 
	Appellant argues that: “Taylor taught or anticipated nothing about synchronizing the installation of application on a plurality of machines. In addition, Taylor didn’t anticipate plurality of application security environments being created on one machine.”
	In response to the Appellant’s argument, Examiner would like to point out that similar argument was made by the Appellant on pages 13-14. Please see Examiner’s response above.

Rejection of claims 20-24:
Appellant’s Argument (pages 22-23): 
	Appellant argues that: “Claim 20 is directed towards method of an apparatus sending plurality of commands to synchronize the creation of application security environments. Taylor neither taught nor anticipated sending commands to multiple machines or resources in an iteration or these commands synchronizing the installation of application.”
	In response the Appellant’s argument, Examiner would like to point out that the argument to claim 20 is irrelevant to the claim language of claim 20. Claim 20 states “a second apparatus sending said first commands” which has nothing to do with “sending commands to multiple machines or resources in an iteration or these commands synchronizing the installation of application” as argued by the Appellant. Further, even if the argued feature were claimed, the Examiner notes that Taylor discloses in para [0031] that multiple machines that are qualified for load balancing operation receive commands from a monitoring machine (i.e. from a second apparatus)).

Appellant’s Argument (pages 23-26):
	 Appellant argues that: “Taylor anticipated only imaging or re-imaging the system for installing or removing an application respectively. Therefore, Taylor anticipated just one environment created by imaging or deleted by reimaging in a machine at a time and did not teach or anticipate application security environments such as Solaris containers and HPUX Security containers. Commands of claim 20 are commands to create application security environments.”
	In response to the Appellant’s argument, Examiner notes that the arguments doesn’t make any claims of what is not disclosed by Taylor, and again the argument is regarding unclaimed limitations. Claim language does not require creation of certain type of security environment such as Solaris containers and HPUX Security containers. Claim language requires creation of an application security environment in each apparatuses.  The Examiner notes that Taylor teaches sending commands to multiple machines that are qualified for load balancing operations and these commands are sent from a monitoring machine (e.g. see, [0031]; herein, the monitoring function detects request to initiate tasks using load-balancing resources, and the monitor determines which computer resource will be used to perform the task functions. In addition, the monitor function manages the computing load on the available resources in order the keep a proper balance of tasks executing on the available computer resources. The monitor also detects the termination of a task and can redistribute the computing load in view of a terminated task). Furthermore, Taylor discloses that each machine or apparatus that is considered as part of load balancing operation needs to fall within a 

Rejection of claim 25:
Appellant’s Argument (pages 26-27):
	Appellant argues that: “According to claim 25(b) at least one application security environment is deleted on each machine. Therefore, according to claim 25(b), one or more application security environments were present in in each machine before deletion. Taylor, paragraph [0015] teaches about imaging application and re-imaging to restore the previously running image. Re-imaging destroys the only application installed in Taylor, Fig. 5, step 65. Taylor anticipated only imaging or re-imaging the system for installing or removing an application respectively. Therefore, Taylor anticipated just one environment created by imaging or deleted by reimaging in a machine at a time and did not teach or anticipate application security environments such as Solaris containers and HPUX Security containers. Therefore, appellants respectfully submit that Taylor did not even anticipate application security environments of claim 25. Therefore, it is 
	In response to the Appellant’s argument, Examiner would like to respectfully point out that Appellant acknowledges Taylor anticipates one environment created each machine, and that the claim language doesn’t require creation of more than one security environment in each machine. Examiner further notes "Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim. For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment." Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 875, 69 USPQ2d 1865, 1868 (Fed. Cir. 2004). (see MPEP § 2111.01).Taylor further teaches creation of Application security environment for the purpose of load balancing as needed in each machine (e.g. see, para, [0033]; herein, a determination is made whether a computer machine has security concerns. If the computer machine has security issues, the machine is disqualified for use in load balancing operations). Appellant argues that Taylor doesn’t teach or anticipate application security environments such as Solaris containers and HPUX Security containers. However, the claim language doesn’t require creation of a specific type of security environment. Further to clarify, Examiner would like to point out that Taylor teaches deleting at least one application security environment in each apparatus in said plurality of first apparatuses in response to said first command received by each apparatus in said plurality of first apparatuses by re-installing original computer configurations to each computing resources after the load balancing operation is 

Appellant’s Argument (pages 28-30):
	Appellant argues that: “While Taylor anticipated running different tasks of the application installed or imaged on a machine, Taylor did not anticipate having multiple application environments on a machine or resource at a time. Appellants respectfully submit that Taylor did not teach or anticipate deleting multiple application security environments in an apparatus as claimed in claim 25”
	In response to the Appellant’s argument, Examiner respectfully submit that claim language doesn’t require having multiple application environments running on one machine. Examiner further notes "Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 875, 69 USPQ2d 1865, 1868 (Fed. Cir. 2004). (see MPEP § 2111.01).Claim language recites “deleting at least one application security environment in each apparatus” which in a broadest reasonable interpretation could simply mean deleting the application security environment from the machine, since the claim language didn’t specify deleting one single security environment while multiple security environments exist simultaneously in a machine. Further, to clarify, Taylor teaches deletion of at least one environment from each machines as the load balancing operation in each machine is completed by re-installing the original computer configurations in each machine (e.g. see, para [0032]).

Appellant’s Argument (page 30):
	Appellant argues that: “Deletion of one or more application security environments of claim 25 does not delete all applications in apparatuses. Therefore, appellants respectfully submit that rejection of claim 25 over Taylor is incorrect.”
	In response to the Appellant’s argument, Examiner would like to point out that claim language doesn’t require deletion of a strict subset of all applications in an apparatus, i.e. the claims do not require deleting one application while other applications continue to exist on an apparatus. Claim language only requires deletion of one application security environment. Thus, Examiner respectfully submits that Applicant is arguing about a limitation that was not claimed. Examiner further notes Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 875, 69 USPQ2d 1865, 1868 (Fed. Cir. 2004). (see MPEP § 2111.01).  Further, to clarify, claim language teaches “deleting at least one application security environment in each apparatus by re-installing original computer configurations to each computing resources after the load balancing operation is completed” (e.g. see, [0032]; herein, the method would initiate re-install procedure to install the original computer configurations to the computing resources. after load balancing operations are completed in number of machines, each of these machines (i.e. plurality of first apparatuses) receive command from a monitoring machine (i.e. from a second apparatus) to implement re-install procedures to restore machines to exact state prior to load balancing operations (i.e. deleting application security environment). Furthermore, Fig. 2, step 44 & [0031] also read on receiving a first command by a plurality of first apparatus and delete application security environment in the plurality of first apparatus by initiating a load balancing function on number of machines; because prior to initiating the load balancing functions in each of these machines, previous security parameters of these machines are modified or deleted to a more appropriate setting to complete the load balancing operations).
	
Appellant’s Argument (page 31):
	Appellant argues that: “Examiner did not point out where Taylor teaches about a command received from another apparatus to re-install the original image. Assuming Taylor teaches or anticipates a command received from the monitor at six (6) AM to reinstall image on the machine and if network connectivity between the monitor and the machine to be re-installed is down, then command from the monitor cannot be received at six (6) AM and therefore, re-install at six (6) AM cannot be achieved. According to Taylor method must re-install configuration on machine at six (6) AM. Taylor does not teach that method of Taylor will fail if there is no network connectivity between the monitor and the machine at six (6) AM. Therefore, appellants respectfully submit that Taylor did not teach or anticipate any command from the monitor to machine being re-installed at six (6) AM. Appellants respectfully submit that rejection of claim 25 over Taylor is incorrect.”
	Examiner respectfully disagrees with the Appellant’s argument and would like to point out that Taylor discloses receiving a first command by a plurality of first apparatus and delete application security environment in the plurality of first apparatus by initiating a load balancing function on number of machines; because prior to initiating the load balancing functions in each of these machines, previous security parameters of these machines are modified or deleted to a more appropriate setting to complete the load balancing operations (e.g. see, para [0031]). Taylor in para 31, further shows that monitor function manages the computing load on the available resources and when detects a termination of a task then the computing load is redistributed to other resources (i.e. deletion and creation of application security environments in multiple resources are initiated simultaneously as needed by the load balancing operation).

Appellant’s Argument (pages 32-34):
	Appellant argues that: “Appellants respectfully submit that Taylor does not teach about command received by each apparatus in a plurality of machines in parallel to delete application security environments synchronously.”
	In response to the Appellant’s argument, Examiner respectfully submits that claim language of 25 doesn’t require receiving commands by each apparatus in a plurality of machines in parallel to delete application security environments synchronously. Rather claim language recites, receiving commands by a plurality of apparatuses and deleting one application security environment in each apparatus in response to said first command. Taylor teaches the claimed limitation, please see the response above.

Appellant’s Argument (page 35):
	Appellant argues that: “Taylor, paragraph [0015] and [0029] teaches about imaging a machine or resource and re-imaging using snapshot. Imaging or re-imaging a machine causes all processes running in a machine to be killed and has nothing in common with application security environments of claim 25.”
	Examiner respectfully disagrees with the Appellant’s arguments and would like to point out that Taylor teaches receiving a first command by a plurality of first apparatus and delete application security environment in the plurality of first apparatus by initiating a load balancing function on number of machines; because prior to initiating the load balancing functions in each of these machines, previous security parameters of these 

Rejection of claims 26-30:
Appellant’s Argument (pages 35-36):
	Appellant argues that: “Examiner did not point out where Taylor teaches about a command received from another apparatus to re-install original image.”
	In response to the Appellant’s argument, Examiner would like to point out that the same argument was presented in page 31, please see the Examiner’s response above in the corresponding section.

 Appellant’s Argument (pages 37-38):
	Appellant argues that: “Taylor anticipated only imaging or re-imaging the system for installing or removing an application respectively. Therefore, Taylor anticipated just one environment created by imaging or deleted by reimaging in a machine at a time and did not teach or anticipate application security environments such as Solaris containers and HPUX Security containers. Commands of claim 26 are command to 
	In response to the Appellant’s argument, Examiner would like to point out that the same argument was presented in pages 26-27, please see the Examiner’s response above in the corresponding section.

Rejection of claim 31:
Appellant’s Argument (pages 39-41):
	Appellant argues that: “Taylor anticipated just one environment created by imaging or deleted by re-imaging in a machine at a time and did not teach or anticipate application security environments such as Solaris containers and HPUX Security containers. Therefore, appellants respectfully submit that Taylor did not even anticipate application security environment of claim 31. Appellants respectfully submit that Taylor didn’t teach or anticipate creation of multiple application security environments in each machine as claimed in claim 31”
	In response to the Appellant’s argument, Examiner would like to point out that the same argument was presented in pages 9-11, please see the Examiner’s response above in the corresponding section.
	
Appellant’s Argument (pages 41-42):
	Appellant argues that: “According to claim 31 and Patent Application 16/435509, Fig. 1 and paragraph [0012], multiple Application Security-Environments are in the same computer and according to paragraph [0002], one or more applications run 
	In response to the Appellant’s argument, Examiner would like to point out that the same argument was presented in page 12, please see the Examiner’s response above in the corresponding section.

Appellant’s Argument (page 43):
	Appellant argues on page 43 that: “Since installing application in Taylor creates environment for running load balanced task of Taylor and since installation of application in Taylor is serialized, creation of application environment in Taylor is serialized and not in parallel as claimed in claim 31. Taylor teaches nothing about installation of multiple applications or images on a plurality of machines in parallel.”
	In response to the Appellant’s argument, Examiner would like to point out that the same argument was presented in pages 13-14, please see the Examiner’s response above in the corresponding section.

Appellant’s Argument (page 44):
	Appellant argues that: “Claim 31(b) is not directed towards deleting all application security environments in a machine or a resource before installing a new application. Imaging of Taylor, paragraph [0015] deletes all applications present in the resource or resources. Creation of one or more application security environments of claim 31 does not delete all applications previously running in that apparatus. Therefore, appellants respectfully submit that rejection of claim 31 is incorrect.”
	In response to the Appellant’s argument, Examiner would like to point out that the same argument was presented in pages 14-15, please see the Examiner’s response above in the corresponding section.
	
Appellant’s Argument (pages 45-46):
	 Appellant argues that: “Taylor, paragraph [0031] teaches that the monitor determines which computer resource will be used to perform task functions and does not teach about computer resources. While it is correct that load balancing in Taylor considers plurality of machines for load balancing, Taylor, paragraph [0031] teaches that only one computer resource is selected to perform the task functions.”
	In response to the Appellant’s argument, Examiner would like to point out that the same argument was presented in pages 18-19, please see the Examiner’s response above in the corresponding section.

Appellant’s Argument (page 47):
	Appellant argues that: “Claim 31 is directed towards a method for creation of a plurality of application security environments in plurality of first apparatuses receiving commands. Appellants respectfully submit that Taylor does not teach about installation of multiple application on multiple machines in parallel or about command sent to each apparatus in a plurality of machines to create application security environments in parallel.”
	In response to the Appellant’s argument, Examiner would like to point out that the same argument was presented in pages 15-18, please see the Examiner’s response above in the corresponding section.
	
Appellant’s Argument (pages 48-50):
	Appellant argues that: “Taylor, paragraph [0031] teaches that the monitor determines which computer resource will be used to perform task functions and does not teach about computer resources. While it is correct that load balancing in Taylor considers plurality of machines for load balancing, Taylor, paragraph [0031] teaches that only one computer resource is selected to perform the task functions.”
	In response to the Appellant’s argument, Examiner would like to point out that the same argument was presented in pages 18-19, please see the Examiner’s response above in the corresponding section.


Rejections of claims 32-35:
Appellant’s Argument (pages 51-53):

	In response to the Appellant’s argument, Examiner would like to point out that the same argument was presented in page 47 and in pages 15-18, please see the Examiner’s response above in the corresponding section.

Appellant’s Argument (pages 54-55):
	Appellant argues that: “Taylor anticipated only imaging or re-imaging the system for installing or removing an application respectively. Therefore, Taylor anticipated just one environment created by imaging or deleted by reimaging in a machine at a time and did not teach or anticipate application security environments such as Solaris containers and HPUX Security containers. Commands of claim 32 are command to delete application security environments. Appellants respectfully submit that Taylor neither taught nor anticipated application security environments.”
In response to the Appellant’s argument, Examiner would like to point out that the same argument was presented in pages 26-27, please see the Examiner’s response above in the corresponding section.
	

	 

For the above reasons, it is believed that the rejections should be sustained.

/SUMAN DEBNATH/Examiner, Art Unit 2495                                                                                                                                                                                                        
Conferees:
/Kevin Bechtel/Primary Examiner, Art Unit 2491                                                                                                                                                                                                        

/FARID HOMAYOUNMEHR/Supervisory Patent Examiner, Art Unit 2495                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.